PER CURIAM:
Taft J. Perry, Jr. appeals pro se from the district court’s sua sponte dismissal of his amended complaint for want of prosecution. On appeal, Perry does not challenge the district court’s dismissal of his suit, but instead argues the merits of his complaint that he was denied admission to the undergraduate program at the University of Alabama at Birmingham because defendants improperly calculated some of the grades he received at a prior university.
We may affirm a decision of the district court on any ground supported by the record. Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1088 n. 21 (11th Cir.2007). Pro se pleadings are construed liberally. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.2003). Issues not briefed on appeal are deemed abandoned. Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir.2004).
A court shall dismiss a case proceeding in forma pauperis “at any time if the court determines that ... the action ... fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). A pleading that states a claim for relief must contain “a short and plain statement of the grounds for the court’s jurisdiction,” as well as “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(1)-(2).
Perry has abandoned any challenge to the district court’s dismissal of his amended complaint by failing to raise that issue in his appellate brief. Moreover, the district court did not err in dismissing Perry’s complaint because Perry did not assert any federal constitutional or statutory violation in his complaint.
AFFIRMED.